Citation Nr: 0119673	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  96-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative disc disease (DDD) of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


REMAND

The veteran had over 20 years of active military service, to 
include service from February 1978 to November 1988.  

This appeal arises from an August 1995 rating decision of the 
Waco, Texas, regional office (RO) which denied an increased 
evaluation for the veteran's service-connected DDD of the 
lumbar spine, evaluated as 20 percent disabling.  The matter 
was Remanded by Member of the Board of Veterans' Appeals 
(Board) in March 1997 for the purpose of obtaining additional 
factual and medical evidence, and it has been returned to the 
Board for appellate review.

The veteran contends that his service-connected DDD of the 
lumbar spine has not been adequately evaluated.  He says he 
suffers from a significant loss of range of motion of the low 
back.  He states that prolonged walking or sitting 
exacerbates his condition.  He maintains that his low back 
disability interferes with his ability to work.

As part of the March 1997 remand, the RO was asked to afford 
the veteran an orthopedic examination to determine the 
current degree of severity of his service-connected DDD of 
the lumbar spine.  The examination report was to include 
findings pertaining to the functional impairment from this 
disability, particularly with respect to functional 
impairment due to pain.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Specific questions were to be posed to the examiner.  

The veteran was provided a VA orthopedic examination in 
January 1998.  However, despite the fact that the veteran 
complained of low back pain and functional impairment due to 
his low back disability, the report of that examination 
failed to address any of the questions that were set forth in 
the March 1997 remand.  In this regard, the RO is advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the U.S. 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet.App. 268 (1998).

Notwithstanding the foregoing, the Board observes that the 
report of the veteran's January 1998 VA orthopedic 
examination is now over three-and-a-half years old.  The 
development of facts includes a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Further, the status 
of a disability is a medical determination which must be made 
from the records, without resort to independent medical 
judgment by the Board.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  For the reasons set forth above, the veteran should 
be scheduled for another VA orthopedic examination that 
addresses the tenets of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown.

In addition to suffering from DDD of the lumbar spine, the 
Board notes that the veteran has been diagnosed as having 
"spondyloarthropathy" of the thoracolumbar spine.  In the 
report of the January 1998 VA orthopedic examination, the 
examiner opined that "it was more than likely" that the 
spondyloarthropathy arose during the veteran's active 
service.  He also indicated the DDD and the 
spondyloarthropathy were two separate conditions affecting 
the spine.

The RO denied an increased evaluation of the veteran's 
service-connected DDD of the lumbar spine in November 2000.  
In so deciding, the RO referenced the fact that the veteran 
had been diagnosed as having spondyloarthropathy of the 
thoracolumbar spine, and that a VA examiner had linked that 
disability to his active military service.  The RO appears to 
have denied service connection for spondyloarthropathy of the 
thoracolumbar spine based on the finding that the examiner 
did not provide any rationale for his opinion.  However, 
there is no indication that the veteran was informed of the 
decision and of his appellate rights with respect to the 
decision.  This must be rectified.  See 38 C.F.R. § 3.103. 

Further, while the VA examiner indicated that the DDD of the 
lumbar spine and spondyloarthropathy of the thoracolumbar 
spine are separate conditions, the Board believes that the 
granting of service connection for spondyloarthropathy of the 
thoracolumbar spine could have a significant impact on the 
rating assigned to the veteran's service-connected DDD of the 
lumbar spine.  In this regard, the report of the January 1998 
orthopedic examination indicated that his spondyloarthropathy 
disability was manifested by limitation of spine motion, 
ankylosis of the lower thoracic and upper lumber vertebrae, 
and sclerosis and increased radiotracer uptake in the 
sacroiliac joints.  There could be overlapping symptomatology 
that impacts how the veteran's DDD of the lumbar spine is 
evaluated.  The Board therefore finds that it would be 
inappropriate at this juncture to enter a final determination 
on an increased evaluation for DDD of the lumbar spine.  See 
Henderson v. West, 12 Vet.App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that, 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should inform the veteran and his 
representative that it will be considering the 
issue of entitlement to service connection for 
spondyloarthropathy of the thoracolumbar 
spine.  He and his representative should be 
asked whether they wish to submit additional 
evidence or argument pertaining to this 
matter.  If they respond in the affirmative, 
appropriate assistance under the Veterans 
Claims Assistance Act should be afforded the 
veteran.  

2.  Next, the RO should contact the veteran 
and ask him to provide the names, addresses 
and approximate dates of treatment or 
evaluation for all VA and non-VA health care 
providers who have treated or evaluated him 
his service-connected DDD of the lumbar spine 
since 1994.  After the requested information 
and any necessary authorization have been 
received, all records not already included in 
the claims folder should be obtained, to 
include those from the El Paso VA Outpatient 
Center and any other identified VA facility.  
Once obtained, all records must be associated 
with the claims folder.

3.  If the RO is unable to obtain a copy of 
any records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide a 
copy of such records.

4.  Upon completion of the above development, 
the RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the current extent of 
impairment from the veteran's service-
connected DDD of the lumbar spine.  The claims 
folder, to include a copy of this Remand and 
any additional evidence secured, must be made 
available to and reviewed by the examiner.  
All necessary testing, to include X-rays, 
should be conducted.  The examiner should 
provide the answers/findings indicated below 
to each question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should be asked to state 
the ranges of motion of the veteran's lumbar 
spine in degrees.  Moreover, the examiner 
should state the normal ranges of motion of 
the lumbar spine in degrees.

(ii)  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected low back disability; and, if 
feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(iii)  The examiner should be asked to 
express an opinion as to whether pain in 
the low back could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

(iv)  The examiner should state whether the 
veteran experiences intervertebral disc 
syndrome as a manifestation of, or otherwise 
related to the service-connected degenerative 
disc disease, L5-S1.  If so, the examiner 
should state whether the veteran experiences 
recurring attacks, and the degree of 
intermittent relief he experiences between 
those attacks.  The examiner should further 
state whether any intervertebral disc 
syndrome that may be present results in 
incapacitating episodes, and the total 
duration of any of those episodes. 

(v)  The examiner should also be asked if 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, the 
examiner should state whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
positive neurological finding.

(vi)  To the extent possible, the 
examiner should attempt to identify any 
symptom that is not a result of the 
veteran's service-connected degenerative 
disc disease of the lumbar spine.

5.  Then, the RO should ensure that the above 
development has been completed and should 
undertake any other development it determines 
to be warranted to comply with the 
notification and duty to assist requirements 
of the VCAA.

6.  Then, the RO should readjudicate the claim 
for an increased evaluation for service-
connected DDD of the lumbar spine. If the 
benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  

7.  After developing the issue in accordance 
with the Veterans Claims Assistance of Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the RO should then consider the 
issue of service connection for 
spondyloarthropathy of the thoracolumbar 
spine.  The veteran should be informed of the 
decision and of his appellate rights with 
respect to the decision.  If a timely Notice 
of Disagreement is received with respect to 
the decision, the RO should issue a 
Supplemental Statement of the Case and inform 
the veteran of the requirements to perfect an 
appeal with respect to this issue.  The 
veteran and his representative should then be 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); however, the 
veteran is advised that failure to cooperate by reporting for 
scheduled examinations may result in the denial of the higher 
rating claim.  38 C.F.R. § 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


